internal_revenue_service number release date index number ------------------------ ------------ ----------------------------------------------------- ------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-116677-11 date july ------------- ------------- legend taxpayer ------------------------------------------------------------------------------ exempt_organization -------------------------------------------------------------------- llp1 ------------------------------------------------ cpa firm -------------------------------------- date --------------------- year ------- dear ------------------ this letter responds to taxpayer’s request for a private_letter_ruling requesting an extension of time to make an election under sec_168 of the internal_revenue_code facts taxpayer is a for-profit corporation that uses the accrual_method of accounting and has the calendar_year as its taxable_year taxpayer is wholly owned by exempt_organization an organization described in sec_501 because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 plr-116677-11 taxpayer is the sole general_partner of llp1 a limited_liability partnership that was formed to acquire rehabilitate own and operate apartment housing in a manner allowing low_income_housing tax_credits to be available under sec_42 which are along with other tax_attributes allocated among the partners the partnership_agreement provides that taxpayer will elect to be treated as a taxable entity under sec_168 you relied on cpa firm to prepare the sec_168 election as required by the partnership_agreement the cpa firm failed to scrutinize the partnership_agreement had it done so it would have timely filed a federal_income_tax return for taxpayer with the sec_168 election affidavits and other materials that taxpayer submitted indicate that at all times it intended to make the sec_168 election upon discovering the failure to make the election taxpayer promptly sought an extension of time in which to file the election applicable law sec_167 provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined by sec_168 sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt-use property is owned by a partnership having both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax- exempt entity is not a qualified_allocation then an amount equal to such tax-exempt entity’s proportionate share of such property is treated as a tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity the election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the regulations on procedure and administration an election under sec_168 must be made by the due_date of the tax_return including extensions for the first taxable_year for which the election is to be effective sec_301_9100-1 provides that the internal_revenue_service has discretion to grant a reasonable extension of time to make a regulatory election sec_301 b defines the term regulatory election as including any election the due_date for which is prescribed by a regulation because the due_date of the sec_168 election is prescribed in sec_301_9100-7t the election is a regulatory election sec_301_9100-1 through sec_301_9100-3 provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections plr-116677-11 other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when doing so will not prejudice the interests of the government the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made analysis plr-116677-11 the information that taxpayer submitted indicates that it intended from the outset to make the sec_168 election that its failure to make the election on a timely filed original return was inadvertent and that taxpayer is not using hindsight in requesting relief moreover taxpayer requested relief before the failure to make the election was discovered by the service finally taxpayer acted reasonably and in good_faith and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 conclusion based strictly on the information and representations made we grant taxpayer’s request for relief under sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this letter_ruling to make the election under sec_168 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting cc
